United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen J. Dunn, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1783
Issued: August 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2016 appellant, through counsel, filed a timely appeal from a June 13,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant, through counsel, timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b).
By order dated March 1, 2017, the Board exercised its discretion and denied the request for oral argument. Order
Denying Request for Oral Argument, Docket No. 16-1783 (issued March 1, 2017).

ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On July 10, 2015 appellant, then a 40-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained stress, fear, and anxiety on June 3, 2015 while in the
performance of duty. He attributed his claimed condition to a “mental overload of
miscommunication and fear for [his] safety,” which caused him to have an “enraged stressful
meltdown.” Appellant stopped work on June 3, 2015.4
In an undated, hand-written statement, submitted with the claim form, appellant asserted
that he was delivering mail on May 29, 2015 when a signature-waived Express Mail package that
was emitting a strong odor burst open, exposing its contents.5 He informed the building
receptionist that he was taking the package back to the employing establishment because the
apartment number and recipient’s name were incorrect. When the apartment building manager
inquired what would happen next, appellant suggested that they act as if nothing happened and
that the postal service would contact them.
Appellant returned directly to his duty station, placed the box under a desk in the manager’s
office, and told the “pm supervisor” about it. He returned to work the following day, told the “am
supervisor” about it and went on his route. While working his route, he noticed three suspicious
men watching him from their car. At one of appellant’s stops, two of the men got out of the car
and stood around the building, the stores, and the postal van. One of the men asked appellant to
describe the procedures for when a package is scanned “arrived” but not delivered. Appellant told
him to contact the postal service. The man then met back up with the other two men. Two hours
later, appellant noticed those same men driving near him. He saw the same car again several times,
at different parts of his route. Appellant related that he was worried and fearful that these
individuals thought he had taken their package. He was also afraid, however, that, if management
were to take him off of that route, the men who were following him might think he took their
package. Appellant discussed this with his manager on June 3, 2015, at which time he learned that
management had assigned a route inspector to walk his route with him. This caused him much
consternation. Appellant told his supervisor that he did not feel comfortable with the management
official accompanying him as it would endanger their safety. He expressed his fears and told her
he would walk the route, but only without the accompanying manager. Appellant felt as though
walking with a “white woman with a clip board and badge” would put a target on his back, as
people would more readily think that he snitched or stole the package. He asserted that his duty
station was located in a dangerous, crime-ridden neighborhood where many young people had
been shot. Appellant’s route, however, was in a “good” area, which is why it was particularly
4

OWCP received a June 4, 2015 verification of treatment report from Noel A. Cuff, a certified licensed clinical
social worker, indicating that appellant had received treatment that day and was unable to work for the period June 3
through July 22, 2015.
5

The record indicates that the package was believed to have contained illegal drugs.

2

strange seeing that car following him. Because other packages had recently been seized, he was
afraid that he and his family could be in danger and feared for their safety. Appellant asserted that
his supervisor did not understand and seemed to be more concerned with how it would look if they
did not assign a manager to walk with him. He became enraged, called his wife, and spoke to a
physician on the telephone, who was able to somewhat calm him down.
In a June 10, 2015 memorandum, customer service manager, J.H., controverted appellant’s
claim. She asserted that appellant never stated that he felt unsafe or fearful of is work assignment
prior to June 3, 2015. J.H. noted that he became enraged when he was informed on June 3, 2015
that he would be accompanied on his route by a management official for the day. She
acknowledged that an incident occurred on May 29, 2015 involving a parcel that allegedly
contained marijuana, but she contended that appellant continued to work the same route without
delay, including on May 30, and June 1 and 2, 2015. When asked if he was okay with carrying
the route, he replied that he was fine. J.H. asserted that appellant’s claimed June 3, 2015 “mental
breakdown” only after he was informed that he would be “walked with” was incredulous, and she
argued that he did not have a traumatic injury that would have resulted in total disability from
work. She further noted that had appellant alerted management of his concerns, he could have
been placed on his other route assignments or had that portion of the route pulled off. By
development letter dated July 28, 2015, OWCP advised appellant that additional information was
needed to support his claim and provided a questionnaire for his completion in order to substantiate
the factual elements of his claim. The questionnaire asked him to clarify whether he was claiming
an occupational disease or traumatic injury because it was unclear from the evidence received. It
noted that it appeared that appellant had filed a claim for an occupational disease because his
statement seemed to indicate that he developed a condition over a period of more than a single
workday. OWCP afforded appellant 30 days to submit the requested information.
OWCP subsequently received additional medical evidence, including July 22, 2015
treatment notes signed by a psychiatrist.
By decision dated August 28, 2015, OWCP denied appellant’s emotional condition claim,
finding that he failed to satisfy the factual component of fact of injury. It noted that he had not
responded to its July 28, 2015 development letter. OWCP also noted that it remained unclear
whether appellant was claiming a traumatic injury or an occupational disease.
Appellant timely requested an oral hearing before a representative of OWCP’s Branch of
Hearings and Review, which was held on April 13, 2016.
OWCP subsequently received additional medical evidence, which included a July 27, 2015
report from Dr. Stacey T. Neal, a Board-certified psychiatrist. Dr. Neal advised that she had
clinical concerns regarding appellant. She reported that in June 2015, he encountered and dealt
with a significant work incident that occurred on his route. Dr. Neal noted that, as a result of the
incident, appellant became increasingly anxious and felt nervous and edgy. He began worrying,
had difficulty sleeping, became irritable, and felt as if something awful might happen. Appellant
also experienced physical symptoms related to the anxiety such as shortness of breath, increased
blood pressure, and hyperventilation.

3

Dr. Neal advised that appellant also became frustrated and further afraid for his safety due
to the subsequent events initiated by management. She noted that he believed he took the
appropriate professional actions and that his supervisors subsequently put him at risk of harm.
Dr. Neal opined that appellant reasonably feared for his safety on the streets in the form of
retaliation from the parties involved with the suspected illegal substances. She asserted that
management’s investigation of the incident appeared to have eroded the trust and confidence that
he had with the management team. Dr. Neal related that appellant believed that he received little
positive communication to resolve his concerns regarding his personal safety and, as such, he had
the following concerns about management: perceived intimidation; use of fraudulent paperwork;
and retaliation by not submitting workers’ compensation paperwork for over a month. Appellant
also believed that management was colluding with appellant’s union to work against him. Dr. Neal
diagnosed post-traumatic stress disorder (PTSD) and opined that, based on his legitimate concerns
and conflict with management, appellant was incapable of performing his duties due to the
situation that occurred on June 3, 2015.
In a letter received by OWCP on November 13, 2015, appellant advised that he
experienced additional stress after receiving management’s July 1, 2015 investigative interview
questions regarding the May 29 and 30 and June 3, 2015 incidents.6 He felt that the way the
questions were worded made it appear as though management was trying to scare him, intimidate
him, retaliate against him, and blame him for something. Appellant believed that he was being
punished by management for doing the right thing; i.e., by bringing the suspicious package back
to the employing establishment, and that management had aroused the suspicions of drug dealers
who “knew he brought it back.” He asserted that he was being bullied and harassed by
management and reiterated that he was worried about doing his job in his neighborhood route.
During the April 13, 2016 hearing, counsel related that, on May 29, 2015, appellant
delivering his packages at the reception desk of a luxury apartment building, when he and the
receptionist noticed an odor of marijuana coming from one of the packages. The box was partially
opened and he could see plastic wrap inside, which he pulled from the gurney. As he saw more of
the contents, appellant’s suspicions were confirmed that it likely was marijuana. He closed the
box up, took it back to the employing establishment, and reported it to his supervisor. Counsel
noted that appellant rescanned the package as an “attempted delivery.” While appellant was
making his deliveries the next day he noticed three suspicious men watching him periodically
throughout his workday. Counsel reiterated appellant’s previous assertion that two of the men
approached him and asked him what happens when you do not receive a package that was scanned
as “arrived,” but not delivered. This scared appellant, especially since the receptionist at the same
apartment building told him on June 1, 2015 that several people had previously attempted to pick
up the same package that he did not deliver. The receptionist also told him that a postal inspector
6
These questions included: was the box sealed when he signed for it; at what time did he notice the box was
missing contents from the time he signed for it until the time he returned to the employing establishment; did anything
fall out of the package; what is the standard policy for bringing back an Express Mail package unsealed at his
employing establishment; when the package was brought back did he take it to the attention of the manager; why did
he believe persons on his delivery route would have a problem with a postal employee accompanying him on his
delivery route; why did he become stressed on June 3, 2015; why did he feel his safety and his family’s safety would
be in jeopardy; did he have past history of PTSD, and if so from what; when did PTSD first occur; when did he report
the occurrence of PTSD to management; prior to this incident, did he report any safety issues on his route to
management; and did he remove anything from the suspicious package.

4

recently came and seized other packages there that also smelled like marijuana. When
management informed appellant on June 3, 2015 that they were assigning a route inspector to walk
his route with him he became fearful, stressed, and enraged. Counsel related that when route
inspectors walked with appellant in the past, people in the neighborhood suspected that the route
inspector was a police officer, which increased his fear that the people involved with the
undelivered package would suspect him of either snitching to the police or stealing the package,
and would possibly confront him. He reiterated that this was a very dangerous area of Baltimore
and that appellant did not want any retaliation against himself or his family from the individuals
involved with this package. When appellant expressed these fears to his supervisor, she refused
to change the assignment and insisted that he had to walk with the route inspector. He left work
because he was so upset and because he felt as if his managers did not care about his safety.
Counsel contended that this incident aggravated appellant’s PTSD and resulted in him
having an emotional breakdown. Appellant consulted a psychiatrist and began receiving treatment
for PTSD. Counsel further argued that the compensability of the alleged June 3, 2015 incident
should be determined by whether disability results from appellant’s emotional reaction to his
regular duties, specially assigned duties, or an imposed employment requirement, and his fear of
potential danger; not by whether there was actual danger entailed by his being accompanied on his
route by a postal inspector.
In an April 5, 2016 report, Dr. John Lion, Board-certified in psychiatry, diagnosed PTSD.
He opined that appellant was involved in prior incidents which caused him trauma. A nonworkrelated incident occurred in January 2014 involving the police. Dr. Lion noted that appellant
demonstrated PTSD symptoms. A work-related incident took place on May 29, 2015 when a
package partially opened at an apartment building and emitted a marijuana odor, and the
receptionist informed appellant that the sender was a resident of the building. Appellant returned
the package to his employing establishment and notified authorities. One day after this event he
noted that three men watching him from a parked automobile who he suspected were somehow
involved with the marijuana package. Dr. Lion noted that appellant was suspicious that these men
might think he turned the package into the authorities or took the package for himself. Appellant
advised that his postal route had an excessively high degree of violent crime and drug trafficking
and had posted signs containing the “stop snitching” slogan indicating that area crimes should not
be reported to the police.
Dr. Lion reported that another work-related incident occurred on June 3, 2015 when
appellant was told that a route inspector would be traveling with him that day. The route inspector
had a clipboard and a badge and appellant immediately protested this action, fearing that the
residents of the neighborhood where he worked might conclude that the inspector was an
undercover police officer and that he could be identified an informant. Appellant refused to go on
his route with the route inspector and stopped work on June 3, 2015. Dr. Lion opined that, by that
time, appellant’s symptoms had escalated to extreme clinical proportions. Appellant experienced
panic attacks and feared that he and his family would be targeted for retaliation. He began to
experience sleeplessness, hopelessness, loss of interest in daily living activities, a fear of going out
in public, and distressing flashbacks of prior traumatic incidents. Dr. Lion diagnosed PTSD of
moderate intensity caused by the work event of June 3, 2015. He opined that appellant had some
PTSD symptoms after the January 2014 incident, which reemerged on May 29, 2015 and
culminated on June 3, 2015. Dr. Lion advised that the cascading set of events evoked anxiety and

5

terror in appellant about being placed in acute danger, with marked suspiciousness, agitation,
sleeplessness, and deepened, intrusive thoughts and perceptions about being harmed or having his
family harmed. He opined that appellant was totally disabled from work commencing June 3,
2015 because he was unable to perform the work functions of reporting to the employing
establishment, interacting with management, and delivering mail to his route.
By decision dated June 13, 2016, an OWCP hearing representative affirmed the August 28,
2015 decision as modified. He found that, while the claim was initially denied for lack of factual
evidence, the evidence subsequently received was sufficient to establish that management assigned
a postal investigator to accompany appellant on June 3, 2015 after his nondelivery of a package
that smelled like marijuana on May 29, 2015 and that appellant has been diagnosed with PTSD.
The hearing representative further found, however, that the fact that the June 3, 2015 incident did
not rise to the level of a compensable factor of employment, as the employing establishment’s
decision to have an inspector accompany appellant on his route on June 3, 2015 was an
administrative function within management’s discretion. He determined that appellant’s
emotional reaction to such a decision was self-generated, noncompensable, and did not give rise
to coverage under FECA. Any belief on appellant’s part that he would be perceived as a snitch
when accompanied by a postal investigator was without sufficient basis and that any fear or
emotional reaction to such accompaniment was self-generated.
The hearing representative further found that had not submitted evidence to corroborate
that he was watched, followed, or questioned on his route. He noted that such corroboration could
have been provided by an accompanying inspector. Also, there was no evidence received which
indicates that appellant would have stopped work but for the assignment of a route inspector to
accompany him on June 3, 2015. Thus, the claim remained denied.
LEGAL PRECEDENT
To establish that he sustained an emotional condition causally related to factors of his federal
employment, appellant must submit: (1) factual evidence identifying and supporting employment
factors or incidents alleged to have caused or contributed to his condition; (2) rationalized medical
evidence establishing that he has an emotional condition or psychiatric disorder; and (3) rationalized
medical opinion evidence establishing that his emotional condition is causally related to the
identified compensable employment factors.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable.8
However, disability is not compensable when it results from factors such as an employee’s fear of

7

See Kathleen D. Walker, 42 ECAB 603 (1991).

8

Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

6

a reduction-in-force, or frustration from not being permitted to work in a particular environment,
or to hold a particular position.9
An employee’s emotional reaction to administrative or personnel matters generally falls
outside FECA’s scope.10 Although related to the employment, administrative, and personnel
matters are functions of the employing establishment rather than the regular or specially assigned
duties of the employee.11 However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.12 Assigning
work and monitoring performance are administrative functions of a supervisor.13 The manner in
which a supervisor exercises his/her discretion falls outside FECA’s coverage. This principle
recognizes that supervisors must be allowed to perform their duties, and at times employees will
disagree with their supervisor’s actions. Mere dislike or disagreement with certain supervisory
actions will not be compensable absent error or abuse on the part of the supervisor.14
To establish entitlement to benefits, a claimant must establish a basis in fact for the claim
by supporting his allegations with probative and reliable evidence.15 When the matter asserted is
a compensable factor of employment and the evidence of record establishes the truth of the matter,
OWCP must base its decision on an analysis of the medical evidence.16
ANALYSIS
Appellant alleged that he sustained an emotional condition because he was subjected to
stress due to his working conditions between May 29 and June 3, 2015. He asserted that the
following resulted in his sustaining an emotional condition: (1) attempted delivery of a partially
opened package on May 29, 2015, which contained illegal drugs; (2) his being followed and
questioned by individuals regarding the delivery status of that same package while working his
route on May 30, 2015; (3) management’s proposed assignment on June 3, 2015 of a uniformed
employing establishment inspector to accompany him on his mail route; and (4) July 1, 2015
investigative interview questions posed to him regarding the May 29 and 30, and June 3, 2015
incidents.

9

Lillian Cutler, id.

10

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

11

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

12

Id.

13
Donney T. Drennon-Gala, 56 ECAB 469, 475 (2005); Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D.
Edwards, 55 ECAB 258, 270 (2004).
14

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

15

Supra note 6.

16
See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).

7

The Board finds that appellant has established compensable factors of employment under
Cutler with regard to his attempted delivery of a partially opened package on May 29, 2015 and
his being followed and questioned by individuals regarding the delivery status of that same
package while working his route on May 30, 2015. Where the claimed disability or condition
results from an employee’s emotional reaction to his or her regular or specially assigned duties or
to a requirement imposed by the employment, the disability comes within the coverage of FECA.
While appellant was attempting delivery on May 29, 2015, he observed that a malodorous package
was partially opened and contained illegal drugs. The following day, while working his mail route,
appellant was followed and questioned by individuals regarding the delivery status of that same
package. Appellant contended that these stressful working conditions caused his diagnosed
emotional condition. The Board finds that as the events of May 29 and 30, 2015 occurred while
appellant was performing his regularly assigned duties, they constitute compensable factors of
employment under Cutler.
17

Appellant also alleged that management’s June 3, 2015 assignment of an inspector to
accompany him on his route and the July 1, 2015 posing of investigative interview questions
regarding the May 29 and 30, and June 3, 2015 incidents caused or aggravated his emotional
condition. In Thomas D. McEuen18 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel action
established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.
Appellant asserted that management erred by directing him to be accompanied by a
uniformed route inspector and posing investigatory interview questions regarding the May 29 and
30, and June 3, 2015 incidents. Although assignment of work duties and the monitoring of
activities at work are generally related to the employment, they are administrative functions of the
employing establishment.19
Management was properly exercising its administrative
responsibilities by assigning an employing establishment inspector to accompany appellant on
June 3, 2015. After learning that appellant had attempted to deliver a package containing illegal
substances, management reasonably followed up on this information to learn as much as possible
about what had transpired. Similarly the internal investigations are also administrative functions
of the employing establishment. The questions posed were reasonable in light of the circumstances
surrounding the foregoing events. The Board thus finds that the evidence of record is insufficient

17

Supra note 8.

18

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Cutler, supra note 8.

19

F.M., Docket No. 16-1504 (issued June 26, 2017); G.S., Docket No. 09-0764 (issued December 18, 2009).

8

to establish that the employing establishment committed error or abuse in discharging its
administrative duties with regard to these allegations.
As appellant has established compensable factors of employment, OWCP must review the
medical evidence of record in order to determine if he has submitted sufficient evidence to
substantiate his claim.20 Following this and any necessary further development, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2016 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: August 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

Margaret S. Krzycki, 43 ECAB 496 (1992).

9

